Citation Nr: 0900301	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-01 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for a right knee 
disability, also claimed as secondary to a service-connected 
left knee disability.

4.  Entitlement to an initial rating greater than 10 percent 
for left knee retropatellar pain syndrome, status-post 
meniscus tear and arthroscopic surgical repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 2001 to July 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 


FINDINGS OF FACT

1.  The veteran does not currently have a diagnosis of 
chronic sinusitis.

2.  The veteran does not currently have a diagnosis of 
allergic rhinitis.

3.  The veteran does not currently have a diagnosis of a 
right knee disability.

4.  The veteran's left knee disability is manifested by pain, 
some popping and retropatellar pain syndrome, but she 
exhibits full range of motion and has no instability, muscle 
atrophy, swelling, effusion or deformity of the left knee.


CONCLUSIONS OF LAW

1.  The veteran's alleged chronic sinusitis was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1131, 1112, 1113, and 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 (2008).

2.  The veteran's alleged allergic rhinitis was not incurred 
in or aggravated by active service. 38 U.S.C.A. §§ 1101, 
1131, 1112, 1113, and 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 (2008).

3.  The veteran's alleged right knee disability was not 
incurred in or aggravated by active service or due to any 
other service-connected disability.  38 U.S.C.A. §§ 1101, 
1131, 1112, 1113, and 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 and 3.310 (2008).

4.  The criteria for a disability rating greater than 10 
percent for left knee retropatellar pain syndrome, status-
post meniscus tear and arthroscopic surgical repair, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 
4.71a, Diagnostic Code (DC) 5259 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

Following receipt of the veteran's original service 
connection claims, a duty to notify letter was issued to her 
in October 2002.  That letter advised the veteran of VA's 
duty to assist her in developing the claims for service 
connection and of the types of evidence she could submit to 
substantiate her claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); 38 C.F.R. § 3.159(b) (2008).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007) (holding that proper section 5103(a) notice includes 
notice as to the degree of disability aspect of the claim).  
With the initial-disability-rating element of a claim for 
service-connected disability compensation, section 5103(a) 
pre-adjudicatory notice regarding an initial disability 
rating must be provided:  

[T]he Secretary must, at a minimum, notify the claimant 
that, should service connection be awarded, a schedular 
or extraschedular disability rating will be determined 
by applying relevant [DCs] in the rating schedule, 
found in title 38, Code of Federal Regulations, to 
provide a disability rating from 0% to as much as 100% 
(depending on the disability involved) based on the 
nature of the symptoms of the condition for which 
disability compensation is being sought, their severity 
and duration, and their impact upon employment.  
Moreover, consistent with the statutory and regulatory 
history, that notice must provide examples of the types 
of medical and lay evidence that the claimant could 
submit (or ask [the Secretary] to obtain) that are 
relevant to establishing a disability - e.g., competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing exceptional circumstances relating to 
the disability.

Dingess, 19 Vet.App. at 488 (citing 66 Fed. Reg. 45,620, 
45,622 (Aug. 29, 2001)).  

In this case, a letter to the veteran in October 2006 
provided such notice.  That letter advised the veteran that 
she could submit evidence showing her service-connected left 
knee disability had increased in severity, and that such 
evidence might be a statement from a doctor or lay statements 
as to personal observations.  She was also asked to provide 
VA with information as to where she had received medical 
treatment and to submit any pertinent evidence in her 
possession to VA.  She was again advised of VA 
responsibilities in developing her claims, and she was also 
advised how VA determines the appropriate disability rating 
to assign to a service-connected disability and how VA 
determines the effective date.  As part of that notice, she 
was informed that disability ratings are assigned based on 
the nature and symptoms of the condition; the severity and 
duration of the symptoms; and the impact of the condition and 
symptoms on employment.  She was advised to submit evidence 
that might affect the assigned disability evaluation, such 
as, information about treatment, statements from employers, 
or lay statements.

Clearly the Dingess notice was not provided until after the 
veteran's initial service connection claims were adjudicated.  
Ordinarily, failure to provide pre-adjudicative notice of any 
of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary then has the burden to show that this 
error was not prejudicial to the veteran.  Id., at 889.  In 
order to demonstrate that no prejudice resulted from a notice 
error, the record must demonstrate that, despite the error, 
the adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).   

In this case, as in Dunlap, unlike a case where a claim for 
service connection has been denied, there was sufficient 
information and evidence to award service connection and 
assign an effective date and an initial disability rating-
that is, the veteran's claims had already been more than 
substantiated.  When a claimant then disagrees with VA's 
initial VA determination as to either the disability rating 
or effective date assigned, other statutory and regulatory 
provisions, particularly 38 U.S.C.A. §§ 5104(a), 7105(d)(1), 
and 5103A, are in place requiring VA to assist and advise a 
claimant throughout the remainder of the adjudication 
process.  The Court has held that once a claim has been 
proven and service connection granted (with a corresponding 
disability rating and effective date assigned), the claim has 
been substantiated and the claimant has been provided a 
meaningful opportunity to participate effectively in the 
processing of his or her claim. See Dingess, 19 Vet.App. at 
491. Therefore, in Dunlap, the Court concluded that when a 
first-element notice error occurs and the claim is 
subsequently substantiated, prejudice will not be presumed.  
Rather, the claimant must demonstrate how the notification 
error affected the essential fairness of the adjudication.

Prejudice has not been shown in this case.  Neither the 
veteran nor hers representative have argued that the failure 
to provide Dingess notice prior to adjudication of the claims 
somehow affected the fairness of the following proceedings.  
Moreover, a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006); see also 
Medrano v. Nicholson, 21 Vet.App. 165, 169 (2007) (Secretary 
"may cure timing defects by issuing a fully compliant 
[section 5103(a)] notification and then readjudicating the 
claim").  In this case, there was readjudication of the 
claims following the 2006 Dingess letter in a supplemental 
statement of the case in March 2007.  For these reasons, it 
is not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that she wanted VA to obtain or that she felt were 
relevant to the claims.  

In regard to service-connection claims, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, as defined by law.  The veteran was afforded 
medical examination to obtain an opinion as to whether she 
had any chronic conditions directly attributed to service, to 
include sinusitis, rhinitis and a right knee disability.  Cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  Further 
examination or opinion is not needed because, at a minimum, 
there is no persuasive and competent evidence that the 
veteran has these claimed conditions or that they may be 
associated with the veteran's military service.  This is 
discussed in more detail below.  

In regard to her increased rating claim, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2008).

The RO provided the veteran appropriate VA examinations in 
2003 and 2006.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's left knee since she was last examined.  The veteran 
has not reported receiving any recent treatment specifically 
for this condition (other than at VA, which records are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2003 and 2006 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what she experienced; for example, she is 
competent to discuss her current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
She is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because she does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Chronic Sinusitis and Allergic Rhinitis

The veteran's representative indicates she is claiming 
service connection for sinusitis and rhinitis based on in-
service incurrence.  Curiously, however, the veteran herself 
indicates she has no chronic problems with her sinuses or 
allergies and could not remember why the claim was even 
filed.  Even so, the veteran perfected an appeal as to both 
these claims and the Board will consider them here.

The veteran's service medical records indicate occasional 
treatment for a cold, sore throat, upper respiratory 
infection and, on one occasion, sinusitis.  Specifically, the 
veteran was treated for a cold and an upper respiratory 
infection in March 2001; she was treated for a sore throat in 
June and November 2001 and for sinusitis in June 2001.  In 
all cases, the doctor did not indicate a chronic condition, 
but rather prescribed the veteran with medication for her 
acute, transitory symptoms.  The veteran's separation 
examination does not indicate the veteran left the military 
with chronic sinusitis, allergic rhinitis or any other 
chronic sinus or allergy condition.  

The first pertinent inquiry is whether the veteran incurred a 
chronic sinus or allergy condition while in the military.  
The Board concludes she did not.  Although the veteran was 
treated for sinusitis, a sore throat, colds and an upper 
respiratory condition while in the military, it is clear from 
the medical records these were acute and transitory 
conditions that fully resolved prior to separation from the 
military.  Her service medical records are simply devoid of 
any findings consistent with chronic sinusitis or rhinitis.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service. The crucial 
inquiry, then, is whether the veteran currently has chronic 
sinusitis or rhinitis related to her in-service treatments or 
any other remote incident in service. The Board concludes she 
does not.

After service, the veteran was afforded a VA examination in 
February 2003 to ascertain whether the veteran has current 
chronic disabilities related to her military service.  With 
regard to sinusitis and rhinitis, the examiner noted the 
veteran indicated she had never been seen or evaluated for 
allergic rhinitis or sinusitis, but rather treated transitory 
colds with over-the-counter medications.  She stated she has 
no chronic sinus problems and "...was somewhat surprised that 
was even elicited, as she did not intend to claim it."  At 
that time, the examiner indicated a "normal exam" other 
than an acute upper respiratory infection (URI) with x-ray 
noting some maxillary sinus thickening "...likely secondary to 
acute URI."

The veteran's VA outpatient treatment records are silent as 
to any complaints, treatments or diagnoses of sinusitis or 
rhinitis.  In short, the veteran does not currently have 
diagnoses of chronic sinusitis or allergic rhinitis.

In short, there simply is no medical evidence that the 
veteran currently has chronic sinusitis or rhinitis nor does 
the veteran claim otherwise.  Rather, it appears the veteran 
is claiming entitlement to service connection simply based on 
the fact that she was treated for sinusitis and other cold-
related symptoms occasionally during her military service.  
The mere fact a veteran is treated for transitory conditions 
in the military is simply not sufficient to establish 
service-connection for a chronic disability.  Direct service 
connection requires first and foremost a diagnosis of a 
current disability. Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); see also, Hickson, supra.  The most probative 
evidence of record is against such a finding in this case. In 
light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims, and the 
benefit of the doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Right Knee Disability

Similarly, here, the veteran's representative indicates the 
veteran's right knee disability was incurred while on active 
military duty.  

The veteran's service medical records do indicate periodic 
treatment for bilateral knee pain, to include her right knee.  
The complaints, however, clearly indicate her left knee as 
the major complaint.  Despite the periodic complaints and 
treatment for bilateral knee pain, no specific diagnosis for 
a chronic right knee disability was ever rendered.  Rather, 
it is clear from the entirety of the veteran's service 
medical records her major ailment was her left knee.  The 
veteran's separation examination, moreover, is negative for 
any chronic right knee disability.  In short, her service 
medical records are simply devoid of any findings consistent 
with a diagnosed, chronic right knee disability.

Indeed, the veteran does not seem to even argue she had an 
in-service right knee injury or disability.  Rather, she 
initially indicated during a February 2003 VA examination 
that she had no problems with her right knee and does not 
recall ever claiming compensation for her right knee.  
Subsequently, on her January 2006 substantive appeal form, 
however, the veteran indicated she does in fact have right 
knee problems due to over compensating for her service-
connected left knee disability.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  
Alternatively, any disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

The Board notes that the RO did not consider the secondary 
aspect of the veteran's claim.  When the Board addresses an 
issue that was not addressed by the RO, consideration must be 
given to whether the veteran will be prejudiced by the 
Board's consideration of the issue in the first instance. See 
VAOPGCPREC 16-92 (1992).  Here, the Board concludes that even 
though the RO did not consider the secondary aspect of the 
veteran's claim or provide the veteran with notice of the 
evidence necessary to substantiate a secondary service-
connection claim, her due process rights are not violated by 
this Board decision. 

As will be discussed more thoroughly below, the veteran is 
not currently diagnosed with any chronic right knee 
disability and, therefore, the veteran cannot prevail on 
either theory.  Adjudication of service connection, to 
include secondary service connection, requires first and 
foremost analysis of whether the medical evidence indicates a 
current disability.  See generally Hickson, 12 Vet. App. at 
253; Pond, 12 Vet. App. at 346.  The RO denied the veteran's 
claim on the basis of a lack of a current disability.  The 
Board finds, as will be discussed, the medical evidence is 
silent for a current diagnosis of a chronic right knee 
disability.  Accordingly, whether analyzing the veteran's 
claim as a direct service-connection claim or secondary, the 
claim must fail for lack of a current diagnosis.  Thus, the 
mere fact that the RO did not consider whether any diagnosed 
right knee disability could be secondary to her left knee 
disability is not prejudicial to the veteran since there is 
no such diagnosis.

The veteran was afforded a VA examination in February 2003 
where, "The [veteran] states she has absolutely no problem 
whatsoever with the right knee and did not understand why 
this was claimed...."  On examination, the examiner found no 
objective indications of a right knee disability and x-rays 
returned within normal limits.  VA outpatient treatment 
records are also notably silent as to any complaints, 
treatments or diagnoses of a right knee disability.

In support of her claim, the veteran submitted a January 2005 
statement from a private orthopedic surgeon, Dr. Shea, who 
indicated a diagnosis of chondromalacia patella of the right 
knee.  Dr. Shea went on to describe the veteran's right knee 
history as follows:

This patient sustained the [right knee] injury 
while on active duty in April of 2001 during 
basic training.  She had arthroscopy while in 
Korea, but continues to have pain and discomfort 
on the [right] knee.  

The Board does not find Dr. Shea's opinion or diagnosis 
probative for the following reasons.  The April 2001 injury 
and surgical treatment described by Dr. Shea details the 
veteran's course of treatment for her left knee, which is 
well-documented in her service medical records.  Dr. Shea 
also references her 10 percent disability rating, which again 
is for her left knee.  Although he indicates the diagnosis is 
for her right knee, all other information provided by Dr. 
Shea describes and details her history of medical treatment 
for her left knee.  Accordingly, Dr. Shea's opinion was 
either done with typographical errors or based on erroneous 
factual premise.  In either case, his opinion is not 
probative in establishing a current diagnosis for the 
veteran's right knee.  See Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993) (medical opinions based on incomplete or 
inaccurate factual premise are not probative).

The bulk of the medical evidence indicates the veteran does 
not have a current right knee disability.  The veteran 
herself merely indicates her right knee has pain and causes 
some problems due to over compensation for her left knee, but 
does not indicate she has ever been diagnosed with a chronic 
right knee disability.  Her complaints of pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom; Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In summary, the Board finds that the evidence of record does 
not show that the veteran has a diagnosed right knee 
disability.  Direct and secondary service connection require 
first and foremost medical evidence of a current diagnosis.  
The most probative evidence of record is against such a 
finding in this case. In light of the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim, and the benefit of the doubt doctrine is not for 
application. See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Increased Rating (Left Knee)

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

The veteran's appeal for her left knee originates from a 
rating decision that granted service connection and assigned 
the initial rating.  Accordingly, "staged" ratings may be 
assigned, if warranted by the evidence.  Fenderson v. West, 
12 Vet. App. 119 (1999).  As will be explained below, the 
veteran's left knee manifestations have been consistent 
throughout time and, therefore, staged ratings are 
inapplicable.

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. 
§ 4.45.  

This veteran's left knee disability is rated under Diagnostic 
Code (DC) 5259 for symptomatic semilunar removal of 
cartilage.  See 38 C.F.R. § 4.71a, DC 5259.  This code 
provides for the assignment of a 10 percent rating where 
there is evidence of a symptomatic knee status post semilunar 
removal of cartilage.  10 percent is the highest disability 
rating provided by DC 5259.  Diagnostic Code 5258 provides 
for a 20 percent rating where the symptoms include frequent 
episodes of "locking," pain and effusion into the joint.  

The veteran complains of pain, swelling, locking, buckling 
and giving out.  She indicates she is unable to run and has 
problems climbing stairs.  The veteran was afforded a VA 
examination in February 2003 and again in February 2006.  In 
2003, the examiner found the veteran's left knee exhibited 
discomfort on palpation, but found full range of motion and 
no evidence of locking, buckling, giving way or swelling.  
The examiner also noted no effusion, no laxity, no 
instability or gait abnormality.

Similarly, the February 2006 examiner indicates the veteran's 
complaints of pain and problems squatting, climbing stairs 
and running, but found full range of motion with some pain on 
flexion, no deformity, no muscle atrophy, no swelling, no 
effusion and no instability.  The examiner diagnosed the 
veteran with retripatellar pain syndrome of the left knee 
status post meniscal tear and arthroscopic surgical repair of 
the meniscus tear indicating symptoms of pain and "some 
popping."

VA outpatient treatment records indicate periodic treatment 
for the veteran's left knee, to include physical therapy.  X-
rays taken in January 2004 were within normal limits and an 
MRI taken in November 2003 indicates chondromalacia patella; 
residuals of a small prior meniscal capsular separation; and 
small tiny ganglion along ACL.  VA outpatient treatment 
records are negative for any indications of limited motion, 
instability or arthritis.  She underwent physical therapy in 
2004 and thereafter reported an 80 percent improvement in her 
symptoms, including a 12-hour horse ride with only mild right 
knee pain thereafter.

Based on the VA examinations and VA outpatient treatment 
records finding no evidence of "locking" or effusion into 
the joint, the Board cannot reasonably conclude an increased 
rating is warranted under DC 5258.

The Board notes that the veteran's functional loss was 
considered. 38 C.F.R. §§ 4.40, 4.45.  In a January 2007 
addendum, the 2006 VA examiner indicated the veteran not only 
exhibited full range of motion of the left knee, but no 
additional limitation of motion was observed on repetition.  
Rather, the veteran's functional impairment includes her 
complaints of problems with stairs, running, squatting and 
pain during bad weather. Complaints of painful motion are 
consistent throughout past medical records.  The veteran, 
however, has a normal gait and does not require any assistive 
devices.  Although she is not employed, this is not due to 
her left knee disability.  Rather, she is a stay at home 
mother and homemaker by choice.  Her left knee is 
symptomatic, as evidenced by the medical records indicating 
pain and "some popping," but these manifestations are 
already compensated by the current rating.  No increased 
rating due to functional loss is warranted. 

No higher rating under a different diagnostic code can be 
applied. The Board notes that there are other Diagnostic 
Codes relating to knee disorders, such as DC 5256 (ankylosis 
of the knee), DC 5257 (for recurrent subluxation or lateral 
instability), DC 5260 (limitation of flexion), DC 5261 
(limitation of extension), DC 5262 (impairment of the tibia 
and fibula) and DC 5263 (for genu recurvatum).  

The veteran's left knee disability is not manifested by 
impairment of the tibia and fibula or genu recurvatum and, 
therefore DC 5262 and 5263 are inapplicable.  Medical 
evidence indicates the veteran's left knee has full range of 
motion and no laxity or instability and, therefore, DC 5257, 
5260 and 5261 are inapplicable. Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  Again, the 
veteran has full range of motion of her left knee and 
therefore it is clearly not ankylosed.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran. In this 
case, the Board finds no provision upon which to assign a 
rating greater than 10 percent for the veteran's left knee 
disability.


ORDER

Entitlement to service connection for chronic sinusitis is 
denied.

Entitlement to service connection for allergic rhinitis is 
denied.

Entitlement to service connection for a right knee 
disability, also claimed as secondary to a service-connected 
left knee disability, is denied.

Entitlement to an initial rating greater than 10 percent for 
left knee retropatellar pain syndrome, status-post meniscus 
tear and arthroscopic surgical repair is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


